                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 PIERRE WATSON,                                   )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )          4:18-cv-764 NAB
                                                  )
 ZACHARY DRISKILL, et al.,                        )
                                                  )
           Defendants,                            )

                                MEMORANDUM AND ORDER

       This matter comes before the Court pursuant to a letter sent by plaintiff Pierre Watson that

has been construed as a motion for extension of time in which to file his amended complaint.

(Docket No. 24). Plaintiff advises that he has recently been transferred to a new correctional

facility and that his property, including legal materials, has not yet arrived. He therefore requests

an additional thirty-day extension. Good cause being shown, the Court will grant plaintiff’s

motion and give him an additional thirty days in which to file his amended complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for extension of time in which to file

his amended complaint (Docket No. 24) is GRANTED.

       IT IS FURTHER ORDERED that plaintiff shall file his amended complaint on a Court-

provided form, in accordance with the instructions set forth in the Court’s order of August 27,

2018, within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that plaintiff’s failure to timely comply with this order will

result in the dismissal of this case without prejudice and without further notice.
       IT IS FURTHER ORDERED that upon the filing of the amended complaint, the Court

will review it pursuant to 28 U.S.C. § 1915.




                                               NANNETTE A. BAKER
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 13th day of May, 2019.




                                               2
